DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  This Office Action is responsive to the Applicant's communication filed 24 February 2021.  In view of this communication and the amendment concurrently filed: claims 1, 3, 5-7, 11-12, and 15-29 were previously pending, with claims 19-27 being withdrawn from consideration; claim 12 was cancelled by the amendment; and thus, claims 1, 3, 5-7, 11, and 15-29 are now pending in the application, with claims 19-27 being withdrawn from consideration.
Response to Arguments
The Applicant’s arguments, filed 24 February 2021, have been fully considered but are not persuasive.
The Applicant’s first argument (page 9, lines 3-7 of the Remarks) alleges that Kozaki does not disclose the arcuate portions of the actuator being “separate from” one another as now recited in claim 1, previously recited in claim 12.  However, this limitation, as was previously addressed in the grounds of rejection of claim 12, is disclosed by the Clifton reference (fig. 2-3; col. 7, line 52 to col. 8, line 16) which, in combination, renders the claimed invention obvious.  In response to the Applicant's arguments against the references individually, one cannot show non-obviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
The Applicant’s second argument (page 9, lines 8-16 of the Remarks) alleges that Clifton does not disclose the arcuate portions of the actuator defining “an annulus In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
The Applicant’s third argument (page 9, lines 17-21 of the Remarks) alleges that the remaining claims are allowable by virtue of their dependencies on, or by reciting similar limitations to, claim 1.  This is unpersuasive for the same reasons given above.
Election/Restriction
Applicant’s election without traverse of Group I, corresponding to claims 1-18 and 28, in the reply filed on 14 August 2018 is acknowledged.
Disclosure
The specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed 

Claim(s) 1, 3, 5-7, 11, 15-18, 28-29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bearden et al. (US 6,167,965 B1), hereinafter referred to as “Bearden”, in view of Kozaki (US 2015/0050170 A1), hereinafter referred to as “Kozaki”, Cunningham et al. (US 2015/0326094 A1), hereinafter referred to as “Cunningham”, Webb (US 4,413,958), hereinafter referred to as “Webb”, and Clifton et al. (US 5,731,645), hereinafter referred to as “Clifton”.
Regarding claim 1, Bearden discloses a downhole-type system comprising a motor and pump assembly [17/23] disposed in a downhole environment, and a controller [37] that is located at a surface location (fig. 1a; col. 5, lines 34-60).  

    PNG
    media_image1.png
    845
    497
    media_image1.png
    Greyscale


Kozaki discloses a downhole-type system comprising: 
a shaft [4] (fig. 1; ¶ 0038); 
a sensor [73] configured to: 
sense an axial position of the shaft [4] (fig. 1; ¶ 0038), and 
generate a first signal [306] corresponding to the axial position of the shaft [4] (fig. 2; ¶ 0046); 
a controller [44] coupled to the sensor [73], the controller [44] configured to: 

    PNG
    media_image2.png
    519
    690
    media_image2.png
    Greyscale

receive the first signal [306] generated by the sensor [73] (fig. 2; ¶ 0046), 
determine an amount of axial force to apply to the shaft [4] to maintain a target axial position of the shaft [4] (¶ 0046), 

transmit the second signal [303] (¶ 0046-0047); and 
a plurality of magnetic thrust bearings [53/500] coupled to the shaft [4] and the controller [44] (fig. 1-2; ¶ 0038, 0045-0046), the plurality of magnetic thrust bearings [53/500] configured to receive the second signal [303] from the controller [44] (fig. 2; ¶ 0050; the second signal is amplified by [36] and forwarded to the electromagnets [500] of the magnetic bearings) and configured to support a total thrust load on the shaft [4] to maintain the target axial position of the shaft [4] (¶ 0047); 

    PNG
    media_image3.png
    545
    802
    media_image3.png
    Greyscale

wherein each magnetic thrust bearing [53/500] comprises:
an actuator [53] surrounding the shaft [4], the actuator [53] configured to generate a magnetic field in response to receiving an electric current (fig. 1; ¶ 0038, 0045), the actuator [53] comprising a first, semi-circular arcuate portion and a second, semi-circular arcuate portion (fig. 1; the bearings are shown as two annular rings; whether separable or not, each ring is inherently made up of any number of arcuate portions), wherein the 
a target [4a] surrounding the shaft [4], the target [4a] configured to generate an axial force in response to the generated magnetic field (¶ 0038).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the downhole-type system of Bearden, comprising a controller located at a surface location and motor/pump assembly located in a wellbore, having the motor/pump assembly as taught by Kozaki, in order to improve the signal-to-noise ratio of displacement information in the magnetic bearing control (¶ 0015-0016 of Kozaki).
Bearden, in view of Kozaki, still does not disclose that the controller [37] is located at least 500 meters away from the plurality of magnetic thrust bearings (fig. 1a; Bearden does not disclose the exact distance between motor [17] and controller [37]).  Bearden does disclose the controller [37] mounted topside while the motor/pump [17], and associated bearings taught by Kozaki, is located down a wellbore.
Webb discloses a downhole-type system comprising an electric pump, wherein the electric pump is disposed at a depth of up to 10,000 feet (col. 1, lines 6-30), which is equivalent to 3048 meters.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the downhole-type system of Bearden 
Bearden, in view of Kozaki and Webb, still does not disclose each magnetic thrust bearing [53/500] configured to be exposed to fluids and operate flooded.
Cunningham discloses a downhole-type system (fig. 2a-2b; ¶ 0013-0014) having a plurality of magnetic bearings [264a/264b/274] (fig. 2a; ¶ 0026), wherein the plurality of magnetic bearings [264a/264b/274] are configured to be exposed to fluids and operate flooded (fig. 2a-2b; ¶ 0026, 0030).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to operate the magnetic bearings of Kozaki exposed to process fluids as taught by Cunningham, in order to properly lubricate and cool the bearings thereby enabling good performance and a long service life (¶ 0051 of Cunningham).
Bearden, in view of Kozaki, Webb, and Cunningham, does not disclose that the second, semi-circular arcuate portion is separate from the first, semi-circular arcuate portion.
Clifton discloses a magnetic thrust bearing comprising an actuator [40/42] comprising a plurality of semi-circular arcuate portions that are separate from one another (fig. 2-3; col. 7, line 52 to col. 8, line 16; “rings 40 and 42” can be made from either solid rings or from “arcs segments”, said segments meeting the definition of “separate”).  

    PNG
    media_image4.png
    417
    851
    media_image4.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to form the actuators of Kozaki from first and second arcuate portions as taught by Clifton, in order to make the individual laminations smaller and less expensive to manufacture.  Further, it has been held that making a component separable, instead of the integral structure disclosed in the prior art would be a matter of obvious engineering choice.  In re Dulberg, 289 F.2d 522, 523, 129 USPQ 348, 349 (CCPA 1961).
Regarding claim 3, Cunningham further discloses that the plurality of magnetic thrust bearings [264a/264b/274] is lubricant-free (¶ 0026; process fluids are used to lubricate/cool the bearings, instead of a separate lubricant).
Regarding claim 5, Kozaki further discloses that the load [the force generated by the magnetic bearings] is transmitted on the shaft [4] using a coupling [4a] (fig. 1; ¶ 0038).
Regarding claim 6, Kozaki further discloses that at least a portion of the total thrust [the force generated by the magnetic bearings] is transmitted using a magnetic coupling [4a] (fig. 1; ¶ 0038).
Regarding claim 7, Kozaki further discloses that the plurality of magnetic thrust bearings [53/500] is coupled to the controller [44] in parallel, in series, or combinations thereof (fig. 17; ¶ 0106; there are two serial connections arranged in parallel).
Regarding claim 11, Bearden further discloses the sensor [173] is located in a downhole location (fig. 1a; col. 5, lines 34-60), and electronics [37] of the sensor [173] that are located at a surface location (fig. 1l; col. 7, lines 58-67).  
Regarding claim 15, Kozaki further discloses that the plurality of magnetic thrust bearings [53/500] comprise a respective plurality of actuators [53] coupled by an electrical winding [500] configured to pass an electric signal in response to which the plurality of actuators [53] generates a respective plurality of magnetic fields (fig. 1-2; ¶ 0045; each magnetic bearing is made up of two electromagnets, i.e. an electrical winding, that generate a signal based on input from the amplifiers [36]).
Regarding claim 16, Kozaki further discloses that each actuator [53] is coupled by an electrical winding [500] configured to pass an electric signal in response to which each actuator [53] generates a respective magnetic field (fig. 1-2; ¶ 0045; each magnetic bearing is made up of two electromagnets, i.e. an electrical winding, that generate a signal based on input from the amplifiers [36]), and the electrical windings [500] are connected together (fig. 2; ¶ 0045-0046; each winding is electrically connected, at least, through the amplifiers and controller).
Regarding claim 17, Bearden further discloses a downhole-type system comprising a controller [37] having circuitry for monitoring the bearings, including a fuse [circuit breaker] configured to electrically fail in response to an increase in the electric 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement each magnetic bearing of Kozaki having circuit breakers as taught by Bearden, in order to provide overload protection thereby preventing overheating and failure of the motor (col. 10, lines 18-22 of Bearden).
Regarding claim 18, Bearden further discloses that the fuse [circuit breaker] is configured to be reset from a remote location (fig. 1a; col. 5, lines 34-60; fig. 1l; col. 7, lines 58-67; the electronics are located topside, remote from the downhole location).
Regarding claim 28, Bearden discloses a downhole-type system comprising a motor and pump assembly [17/23] disposed in a downhole environment, and a controller [37] that is located at a surface location (fig. 1a; col. 5, lines 34-60).  
Bearden does not disclose the details of the motor/pump assembly.
Kozaki discloses a downhole-type system comprising: 
a shaft [4] (fig. 1; ¶ 0038); 
a sensor [73] configured to transmit a first signal [306] that corresponds to an axial position of the shaft [4] (fig. 2; ¶ 0046); 
a controller [44] coupled to the sensor [73] and configured to determine, based on the first signal [306], an amount of axial force to apply to the shaft [4] to maintain axial levitation of the shaft [4] (fig. 2; ¶ 0046-0047),
multiplex a plurality of signals [302/304/306] into a second signal [303] corresponding to the determined amount of axial force (fig. 3; ¶ 0046-0047), and 

a plurality of magnetic thrust bearings [53/500] coupled to the shaft [4] and the controller [44] (fig. 1-2; ¶ 0038, 0045-0046), the plurality of magnetic thrust bearings [53/500] configured to receive the second signal [303] from the controller [44] (fig. 2; ¶ 0050; the second signal is amplified by [36] and forwarded to the electromagnets [500] of the magnetic bearings) and configured to support a total thrust load on the shaft [4] to maintain the target axial position of the shaft [4] (¶ 0047), each magnetic thrust bearing [53/500] comprising: 
an actuator [53] surrounding the shaft [4], the actuator [53] configured to generate a magnetic field in response to receiving an electric current (fig. 1; ¶ 0038, 0045), the actuator [53] comprising a first, semi-circular arcuate portion and a second, semi-circular arcuate portion (fig. 1; the bearings are shown as two annular rings; whether separable or not, each ring is inherently made up of any number of arcuate portions), wherein the first, semi-circular arcuate portion and the second, semi-circular arcuate portion together define an annulus larger than an outer diameter of the rotatable shaft [4] (fig. 1; the bearings are shown as two annular rings, forming radial gaps/openings between the bearings and the shaft and axial gaps/openings between the bearings and the target [4a]); and 
a target [4a] surrounding the shaft [4], the target [4a] configured to generate an axial force in response to the generated magnetic field (¶ 0038).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the downhole-type system of Bearden, comprising a controller located at a surface location and motor/pump assembly located 
Bearden, in view of Kozaki, still does not disclose that the controller [37] is located at least 500 meters away from the plurality of magnetic thrust bearings (fig. 1a; Bearden does not disclose the exact distance between motor [17] and controller [37]).  Bearden does disclose the controller [37] mounted topside while the motor/pump [17], and associated bearings taught by Kozaki, is located down a wellbore.
Webb discloses a downhole-type system comprising an electric pump, wherein the electric pump is disposed at a depth of up to 10,000 feet (col. 1, lines 6-30), which is equivalent to 3048 meters.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the downhole-type system of Bearden and Kozaki having at least 500 meters between the controller and bearings, as Webb teaches that oil wells typically have depths up to 3048 meters (col. 1, lines 6-30 of Webb).
Bearden, in view of Kozaki and Webb, still does not disclose each magnetic thrust bearing [53/500] configured to be exposed to fluids and operate flooded.
Cunningham discloses a downhole-type system (fig. 2a-2b; ¶ 0013-0014) having a plurality of magnetic bearings [264a/264b/274] (fig. 2a; ¶ 0026), wherein the plurality of magnetic bearings [264a/264b/274] are configured to be exposed to fluids and operate flooded (fig. 2a-2b; ¶ 0026, 0030).

Bearden, in view of Kozaki, Webb, and Cunningham, still does not disclose that the second, semi-circular arcuate portion is separate from the first, semi-circular arcuate portion.
Clifton discloses a magnetic thrust bearing comprising an actuator [40/42] comprising a plurality of semi-circular arcuate portions that are separate from one another (fig. 2-3; col. 7, line 52 to col. 8, line 16; “rings 40 and 42” can be made from either solid rings or from “arcs segments”, said segments meeting the definition of “separate”).  

    PNG
    media_image4.png
    417
    851
    media_image4.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to form the actuators of Kozaki from first and second arcuate portions as taught by Clifton, in order to make the individual laminations smaller and less expensive to manufacture.  Further, it has been held that making a component In re Dulberg, 289 F.2d 522, 523, 129 USPQ 348, 349 (CCPA 1961).
Regarding claim 29, Kozaki further discloses a clearance of the annulus between the actuators of the magnetic thrust bearings [53/500] and the outer diameter of the rotatable shaft [4] (fig. 1-2; ¶ 0038, 0045-0046).
Kozaki does not disclose the clearance being greater than 1 millimeter.  However, since Kozaki discloses controlling said clearance by use of the magnetic thrust bearings (¶ 0047), varying said gap would occur during the normal operation of the device and thus would not affect its function.  Thus, the difference between Kozaki and the claimed invention is nothing more than a recitation of the relative dimensions of the claimed device.
It would have been obvious to one of ordinary skill in the art when the invention was made to construct the system of Kozaki with the relative dimensions claimed, having no effect on its function, since the only difference between the system of Kozaki and the claimed system is a recitation of relative dimensions of the claimed device.  In Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984).
Conclusion
Applicant's amendment necessitated any new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael Andrews whose telephone number is (571)270-7554.  The examiner can normally be reached on Monday-Thursday, 8:30am-3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quyen Leung can be reached at 571-272-8188.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on 


/Michael Andrews/
Primary Examiner, Art Unit 2834